                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


BENJAMIN JUREC,

      Plaintiff,

v.                                                Case No. 3:18-cv-591-J-32JRK

WALTER P. RAWL & SONS, INC.,
a Foreign Profit Corporation,

      Defendant.




                                    ORDER

      This case is before the Court on the Defendant Walter P. Rawl & Sons,

Inc.’s Motion to Dismiss Amended Complaint, and Additional Motion to Strike

(Doc. 31). On January 29, 2019, the assigned United States Magistrate Judge

issued a Report and Recommendation (Doc. 39) recommending that the Motion

be granted in part and denied in part. Specifically, he recommended that the

Motion be granted to the extent that Count II of the First Amended Complaint

(Doc. 30) be dismissed without prejudice, with leave to amend, and should

otherwise be denied. No party has filed an objection to the Report and

Recommendation, and the time in which to do so has passed. See 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b); M.D. Fla. R. 6.02(a).
      Upon de novo review and for the reasons stated in the Report and

Recommendation (Doc. 39), it is hereby

      ORDERED:

      1.    The Report and Recommendation of the Magistrate Judge (Doc. 39)

is ADOPTED as the opinion of the Court.

      2.    Defendant Walter P. Rawl & Sons, Inc.’s Motion to Dismiss

Amended Complaint, and Additional Motion to Strike (Doc. 31) is GRANTED

IN PART DENIED IN PART.

      3.    The Motion is GRANTED to the extent that Count II of the First

Amended Complaint (Doc. 30) is dismissed without prejudice, with leave to

amend.

      4.    The Motion is otherwise DENIED.

      5.    If he is so inclined, Plaintiff shall file a second amended complaint

repleading Count II by March 25, 2019.

      6.    Defendant shall respond to the second amended complaint by April

12, 2019.

      7.    A telephone status hearing is set for March 12, 2019 at 2:00 p.m.1

Because the Court will discuss case scheduling, Defendant need not file a


      1 The parties are directed to call the reserved conference line toll free at
1-888-684-8852. The access code for all participants is 2594705.              The
participants will then be prompted to enter the participant security code:
18591, followed by the # (pound) key. This conference line will be activated at

                                        2
written response to Plaintiff’s First Opposed Motion to Extend Deadline for

Plaintiff’s Expert Report Disclosure and Certain Discovery Deadlines. (Doc. 40).

        DONE AND ORDERED in Jacksonville, Florida the 4th day of March,

2019.




                                                TIMOTHY J. CORRIGAN
                                                United States District Judge

sej
Copies to:

Honorable James R. Klindt
United States Magistrate Judge

Counsel of record




1:50 p.m. so the hearing may start promptly at 2:00 p.m.


                                       3
